                                            DISCUSSION

        District courts have original jurisdiction over bankruptcy cases and all civil proceedings
“arising under” or “related to” cases under Title 11. 28 U.S.C. § 1334. Pursuant to 28 U.S.C. §
157(a), a district court may refer actions within its bankruptcy jurisdiction to the bankruptcy judges
for the district. In this District, a standing order automatically refers all bankruptcy cases to the
bankruptcy courts. See In re Standing Order of Reference Re: Title 11, 12 Misc. 32 (S.D.N.Y. Feb. 1,
2012).

       I.      Timeliness

        Pursuant to 28 U.S.C. § 157(d), a district court “may withdraw, in whole or in part, any case
or proceeding referred under this section, on its own motion or on timely motion of any party, for
cause shown.” Although the statute does not define “timely,” “courts in this Circuit have defined
‘timely’ to mean ‘as soon as possible after the moving party has notice of the grounds for
withdrawing the reference.’” Official Comm. of Unsecured Creditors of FMI Forwarding Co. v.
Union Transp. Corp. (In re FMI Forwarding Co.), No. 00 B. 41815, 2005 WL 147298, at *6
(S.D.N.Y. Jan. 24, 2005) (quoting Kentile Floors, Inc. v. Congoleum Corp. (In re Kentile Floors,
Inc.), 95 Civ. 2470, 1995 WL 479512, at *2 (S.D.N.Y. Aug. 10, 1995)).

        Defendant argues that Plaintiff’s motion is untimely. Def. Opp. at 6, ECF No. 5. Plaintiff
first demanded a jury—which, as discussed infra, is the reason Plaintiff now moves to withdraw the
reference—in its initial complaint, which was filed on December 8, 2017, over fourteen months
before it filed this motion. Bankr. ECF No. 1 at 20; see also Connolly v. Bidermann Indus. U.S.A.,
Inc., No. 95 Civ. 1791, 1996 WL 325575, at *2–3 (S.D.N.Y. June 13, 1996) (denying motion as
untimely when brought eight months after notice of grounds for withdrawal). Nevertheless, “[g]iven
the importance of litigants’ right to resolution of substantial non-bankruptcy issues by an Article III
court, a court must refrain from denying a motion for mandatory withdrawal as untimely unless the
delay imposed by that motion creates some comparable hardship for the other party or the courts
hearing the case.” Sec. Investor Protection Corp. v. Bernard L. Madoff Inv. Sec. LLC (In re Madoff
Sec.), No. 12 Misc. 115, 2012 WL 2524367, at *3 (S.D.N.Y. June 26, 2012); see also Enron Corp. v.
Citigroup, Inc. (In re Enron Corp.), 410 B.R. 374, 381 n.9 (S.D.N.Y. 2008) (“[T]he timeliness
standard is flexible and case-specific, and must be administered in a manner that fosters the efficient
and fair resolution of disputes. If [withdrawal is warranted], rejection of the motion on grounds of
timeliness would compromise substantive rights or generate inefficiencies. The motion to withdraw
the reference should be decided on its merits.”).

        Moreover, courts in this district which deny motions to withdraw on the grounds of
untimeliness usually do so when there is some indication of forum-shopping. See Drew v.
WorldCom, Inc. (In re WorldCom, Inc.), No. 06 Civ. 3407, 2006 WL 2129309, at *3 (denying
plaintiff’s motion as untimely when filed “only three weeks after [defendant] moved in the
Bankruptcy Court for summary judgment and for an order denying class certification”); In re FMI
Forwarding Co., 2005 WL 147298 at *7 (denying motion as untimely where “the only reason the
Court can surmise for [defendant] filing its withdrawal motion when it did was to stay the Bankruptcy
Court’s ruling on Plaintiff’s severance motion and instead require this Court to rule on essentially the
same question”).


                                                   2
        Accordingly, the Court will not dismiss the motion as untimely.

        II.      Orion Factors

         In Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d
1095, 1101 (2d Cir. 1993), the Second Circuit set forth the factors a district court should consider in
ruling on a motion to withdraw the reference. In the wake of Stern v. Marshall, 564 U.S. 462 (2011),
several courts in this district have modified the Orion factors, and under the current inquiry, “the
Court considers first whether [the] Bankruptcy Court has the authority to finally adjudicate the
[plaintiff’s] claims, then addresses the remaining Orion factors, including whether the claim is ‘legal
or equitable,’ followed by ‘considerations of efficiency, prevention of forum shopping, and
uniformity in the administration of bankruptcy law.’” Mazer-Marino v. Macey (In re Jacoby &
Meyers–Bankr. LLP), No. 15 Civ. 7144, 2017 WL 4838388, at *3 (S.D.N.Y. Oct. 25, 2017) (quoting
Orion, 4 F.3d at 1101). Neither party contests that this is the proper inquiry, and the Court will adopt
it in evaluating this motion.

         Here, the parties agree that the Bankruptcy Court does not have the authority to adjudicate
Plaintiff’s claims, which weighs in favor of withdrawal. Pl. Mem. at 11–12, ECF No. 3; Def. Opp. at
10.2 Plaintiff has asserted a demand for a jury trial, which cannot take place in bankruptcy court. See
Orion, 4 F.3d at 1101 (holding “that the constitution prohibits bankruptcy courts from holding jury
trials in non-core matters”). Moreover, Plaintiff’s claims for breach of fiduciary duty appear to be
legal in nature, not equitable. Defendants are correct that historically, breach of fiduciary duty claims
were considered to be equitable in nature, see Def. Opp. at 10 (citing Chauffeurs, Teamsters &
Helpers, Local No. 391 v. Terry, 494 U.S. 558, 567 (1990)), but where “the plaintiff seeks only to
recover funds attributable to plaintiff’s loss, not the defendant’s unjust gain, the action seeks
compensatory damages and is legal in nature,” Soley v. Wasserman, No. 08 Civ. 9262, 2013 WL
1655989, at *2 (S.D.N.Y. Apr. 17, 2013) (internal quotation marks and alterations omitted) (quoting
Pereira v. Farace, 413 F.3d 330, 340 (2d Cir. 2005)); see also Third Am. Compl. at 39 (requesting
that Plaintiff “be awarded damages in an amount to be proven at trial which include, at a minimum,
all application fees, entrance fees and other fees and charges paid by [a]ssignors and the significant
damages sustained by the Debtor and [a]ssignors as a result of the [d]efendants’ repetitive breaches of
fiduciary and statutory duties”). In addition, there are no indicia of forum shopping here. These
factors, therefore, weigh toward withdrawal.

        Considerations of efficiency, however, weigh against withdrawing the reference at this time.
Courts in this district routinely deny motions to withdraw the reference before a case is ready to be
tried. See Buchwald v. Renco Grp. (In re Magnesium Corp. of Am.), No. 04 Civ. 1357, 2004 WL
1161172, at *2 (S.D.N.Y. May 24, 2004) (“[O]ften courts in this District have found it appropriate to
defer withdrawing the reference until the case is trial ready.”); Gucci ex rel. Armstrong v. Gucci, No.
96 Civ. 8216, 1997 WL 122838, at *1 (S.D.N.Y. Mar. 17, 1997) (“While there is no question that this
case must return to the District Court if and when there is a jury trial, at the present infant stage of the
proceeding the issue of withdrawal is discretionary and turns largely on considerations of judicial
economy.”); Kenai Corp. v. Nat’l Union Fire Ins. Co. (In re Kena Corp.), 136 B.R. 59, 62 (S.D.N.Y.
1992) (“A rule that would require a district court to withdraw a reference simply because a party is

2
 Although the Bankruptcy Court could have final adjudicative authority if all parties consent, see Thomas v. Union
Carbide Agric. Prods. Co., 473 U.S. 568, 584 (1985), and Defendant consents to the Bankruptcy Court’s jurisdiction, see
Def. Opp. at 10, Plaintiff does not, see Pl. Reply at 2, ECF No. 6.
                                                           3
entitled to a jury trial, regardless of how far along toward trial a case may be, runs counter to the
policy favoring judicial economy that underlies the statutory scheme governing the relationship
between the district courts and bankruptcy courts. . . . The interests of judicial economy and sound
judicial administration militate in favor of denying defendant’s motion to withdraw the reference. If
this case proceeds to trial, defendant may renew its motion at that time.”). The parties are currently
engaged in discovery in the Bankruptcy Court. See Pl. Mem. Ex. 3 (scheduling order). Both parties
acknowledge the efficiencies of allowing the Bankruptcy Court to continue pre-trial proceedings.
Def. Opp. at 13 (“Considerations of efficiency dictate that this case continue before [Bankruptcy]
Judge Wiles for all pretrial purposes.”); Pl. Reply at 2, ECF No. 6 (“Plaintiff [is] amenable to having
the Court direct that further pre-trial proceedings be conducted in the bankruptcy court with the
reference withdrawn when the case is ready for trial.”). The Court, therefore, DENIES Plaintiff’s
motion to withdraw the reference, without prejudice to renewal when the parties are ready to proceed
to trial.

                                                    CONCLUSION

       For the reasons stated above, Plaintiff’s motion to withdraw the reference is DENIED without
prejudice to its renewal if and when the Bankruptcy Court certifies that the adversary proceeding is
ready for trial.3 The Clerk of Court is directed to terminate the motion at ECF No. 1 and close the
case.

         SO ORDERED.

Dated: March 28, 2019
       New York, New York




3
 Plaintiff appears to request that this Court set a trial date now. See Pl. Reply at 2 (“Plaintiff has moved to withdraw the
reference well in advance of the trial date, so that the Court could accommodate its schedule for a trial based upon the
parties being trial ready in mid-July 2019.”). The Court declines to do so.
                                                              4
